We do not concur in the opinion adopted by the court. The petition alleges that a vast amount of property is escaping taxation, to the great injury of petitioner. It alleges with particularity that certain banks and trust companies in Cook county, a list of which appears in the petition, have under their control a vast amount of trust property and estates which have been assessed at less than two per cent of cash value. Much other property, including airplanes, yachts, boats, watercraft and automobiles is alleged to be unassessed for taxation. The petition alleges that in Cook county there are subject to taxation over 500,000 automobiles, of which less than 20,000 were assessed. The petition also avers that there are 800 memberships in the Chicago *Page 318 
Board of Trade, of the value of $12,000 each, and an itemized list of such memberships showing the name and address of each owner is listed. Three hundred and twelve memberships in the Chicago Stock Exchange, of a value of $31,000 each, together with the names and addresses of the owners thereof, are listed. The demurrer admits the truth of these averments. The opinion holds that the petition does not sufficiently describe the property and its location to authorize the issuance of a writ of mandamus. With this we cannot agree.
The purpose of a writ of mandamus is to require the officials to discharge their duty. (People v. Webb, 256 Ill. 364.) The petition prays that they be required to proceed according to law with the assessment of this omitted property. It does not ask that the court direct that the property therein designated be taxed. The writ, if awarded, would not conclude property owners upon any question affecting their rights. The facts set out in the petition regarding the property above referred to, when coupled, as they are, with a charge of fraud, are clearly sufficient to require an answer. The prayer of the petition is that these respondents be required to proceed under the statute to assess omitted property pointed out to them. Respondents form an investigating body. It is their business to assess such property as they find escaping assessment. To hold that all property alleged to have been omitted must be specifically described and located before those officers can be required to act is, in our opinion, not consonant with the provisions of the act concerning the duties of the respondents. In a county having so large a city as Chicago such a requirement virtually denies property owners any relief. While such fact does not, of course, justify a writ of mandamus on an insufficient petition therefor, the petition in this case described much of the property with sufficient particularity to require the respondents to act, and justified the issuance of the writ. *Page 319